Exhibit 10.10

 

LOGO [g316482g37v06.jpg]

KiOR, Inc.

2011 Long-Term Incentive Plan

Restricted Stock Award Agreement

 

1. Grant of Restricted Stock

KiOR, Inc. (the “Company”) hereby grants to             (the “Grantee”) all
right, title and interest in the record and beneficial ownership of
            shares (the “Restricted Stock”) of Common Stock, effective as of
            , 20        (the “Grant Date”) in accordance with the KiOR, Inc.
2011 Long-Term Incentive Plan (the “Plan”).

 

2. Relationship to the Plan

This Award Agreement is subject to the terms and conditions set forth in the
Plan and any rules and regulations adopted by the Committee from time to time.
Any terms used in this Award Agreement and not defined herein have the meanings
set forth in the Plan. In the event of an inconsistency between the terms of the
Plan and this Award Agreement, the terms of the Plan will control.

 

3. Vesting

Unless vested on an earlier date as provided in Section 7 hereof, the RSUs will
vest as follows:

[provide vesting schedule];

provided that the Grantee has been continuously employed by the Company from the
Grant Date through the applicable vesting date.

Notwithstanding the foregoing, however, all Restricted Stock not then vested
shall vest immediately upon termination if the Grantee’s employment with the
Company terminates by reason of the Grantee’s Disability or death. If the
Grantee’s employment with the Company terminates other than by reason of
Disability or death, the Restricted Stock (to the extent not then vested) shall
be forfeited as of the date the Grantee’s employment so terminates.

The Restricted Stock may be evidenced in such a manner as the Committee shall
deem appropriate. Any certificates representing the Restricted Stock granted
hereunder shall be issued in the name of the Grantee as of the Grant Date and
shall be marked with the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the KiOR, Inc. 2011 Long-Term Incentive Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such award dated             , 20        .”



--------------------------------------------------------------------------------

4. Non-Transferability

No right or benefit hereunder shall in any manner be liable for or subject to
any debts, contracts, liabilities, or torts of the Grantee. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Restricted Stock, prior to the lapse of restrictions, that does not
satisfy the requirements hereunder shall be void and unenforceable against the
Company.

Notwithstanding the foregoing, in the case of the Grantee’s Disability or death,
the Grantee’s rights under this Award Agreement may be exercised by the Grantee
(or his or her guardian) in the event of Disability or his or her Beneficiary in
the event of death.

 

5. Stockholder Rights

The Grantee shall have the rights of a stockholder of the Company with respect
to the Restricted Stock, including voting, but shall not have the right to
receive dividends.

 

6. Disability

Determination of the date of termination of employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

7. Forfeiture of Restricted Stock. If the Grantee’s employment is terminated
prior to the date all of the Restricted Stock vest pursuant to Section 3, such
unvested Restricted Stock shall be forfeited immediately, except as provided in
this section. In the event of the Grantee’s death or Disability while employed
by the Company prior to the date all of the Restricted Stock vest pursuant to
Section 3, all of such unvested Restricted Stock shall be immediately vested.

 

8. Settlement of Restricted Stock

As soon as administratively feasible following the vesting of the Restricted
Stock, a stock certificate evidencing the vested Restricted Stock, less the
amount of Common Stock withheld pursuant to Paragraph 10 hereof, if any, shall
be delivered to the Grantee without restrictive legend. If, for any reason, the
restrictions imposed by the Committee upon the Restricted Stock are not
satisfied at the end of the Restricted Period, any Restricted Stock remaining
subject to such restrictions shall be forfeited by the Grantee.

 

9. Section 83(b) Election

Grantee understands that Grantee may elect to be taxed at the time of the Grant
Date, rather than at the time the restrictions lapse, by filing an election
under Section 83(b) of the Code (an “83(b) Election”) with the Internal Revenue
Service within 30 days of the Grant Date. In the event Grantee files an 83(b)
Election, Grantee will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the shares of Common Stock and
the Fair Market Value of such shares as of the Grant

 

2



--------------------------------------------------------------------------------

Date. GRANTEE FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR
FILING THE GRANTEE’S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED GRANTEE TO
SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL
REVENUE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY
IN WHICH GRANTEE MAY RESIDE.

 

10. Tax Withholding

The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award Agreement.

 

11. Beneficiary

The Grantee may designate a beneficiary to receive the Restricted Stock that
become vested due to the Grantee’s death, and may change the beneficiary
designation from time to time. Beneficiary designations must be duly executed
using the proper form designated by the Committee attached hereto as Exhibit A
and timely filed with the Company’s General Counsel. If the Grantee fails to
designate a beneficiary, any vested Restricted Stock will be transferred to the
legal representative of the Grantee’s estate.

 

12. Code Section 409A; No Guarantee of Tax Consequences

This award of Restricted Stock is intended to be exempt from Code Section 409A
and the provisions hereof shall be interpreted and administered accordingly. The
Company makes no commitment or guarantee to the Grantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Award Agreement.

 

13. Notices

All notices required or permitted under this Award Agreement shall be in writing
and shall be delivered personally or by mailing by registered or certified mail,
postage prepaid, to the other party. Notice by mail shall be deemed delivered at
the time and on the date the same is postmarked.

Notices to the Company should be addressed to:

KiOR, Inc.

13001 Bay Park Road

Pasadena, Texas 77507

Attention: General Counsel

Notices to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records. The Company or the Grantee may
by writing to the other party, designate a different address for notices.

If the receiving party consents in advance, notices may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

3



--------------------------------------------------------------------------------

14. Headings

The headings in this Award Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Award Agreement.

 

15. Successors

All obligations of the Company under the Plan with respect to Restricted Stock
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

16. Governing Law; Restrictions

This Award Agreement and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Texas.

No Common Stock or other form of payment shall be issued hereunder unless the
Company shall be satisfied based on the advice of its counsel that such issuance
will be in compliance with applicable federal and state securities laws.

 

17. Award Agreement Not a Contract

Nothing in this Award Agreement shall interfere with or limit in any way the
right of the Company to terminate the Grantee’s employment at any time, nor
confer upon the Grantee any right to continue in the capacity in which the
Grantee is employed by the Company.

 

18. Entire Award Agreement; Modification

This Award Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be modified except as provided
in the Plan or in a written document executed by both parties.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company and
the Grantee, effective as of the date on the first page of this Award Agreement.

 

    KiOR, INC. By:         By:       Grantee     Title:                     Date
       

 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

KIOR, INC.

2011 LONG-TERM INCENTIVE PLAN

Beneficiary Designation Form

The Grantee has been awarded Restricted Stock of common stock of KiOR, Inc. (the
“Company”) pursuant to one or more restricted stock award agreements (the “Award
Agreement(s)”). In the event of the Grantee’s death, the Grantee hereby
designates the Beneficiary(ies) identified below to receive any vested
Restricted Stock granted to the Grantee under the Award Agreement(s). Such
Restricted Stock shall be transferred to the Beneficiary(ies) identified below
and shall be subject to all the terms and conditions of the applicable Award
Agreement(s).

PRIMARY BENEFICIARY. If the Grantee designates more than one Primary Beneficiary
and one of the Grantee’s Primary Beneficiaries predeceases him or her, that
person’s share will be allocated pro rata to the Grantee’s remaining surviving
Primary Beneficiaries. (Please Print)

 

Name and Address

   Date of
Award
Agmt    # of
Restricted
Stock    Social Security
Number

1

        

2

        

3

        

If no Primary Beneficiary survives the Grantee, the Grantee hereby designates
the following as Beneficiary.

CONTINGENT BENEFICIARY. If the Grantee designates more than one Contingent
Beneficiary and one of the Grantee’s Contingent Beneficiaries predeceases him or
her, that person’s share will be allocated pro rata to the Grantee’s remaining
surviving Contingent Beneficiaries. (Please Print)

 

Name and Address

   Date of
Award
Agmt    # of
Restricted
Stock    Social Security
Number

1

        

2

        

3

        

The Grantee reserves the full right to revoke or modify this designation at any
time by filing a subsequent written designation. Any Beneficiary Designation
Form is effective only when acknowledged and accepted by a representative of the
Company. Upon acknowledgment and acceptance by the Company, all previous
Beneficiary Designation Forms are hereby revoked.

 

                Grantee’s Name (Printed)     Signature of Grantee   Date        
  ACKNOWLEDGMENT AND ACCEPTANCE                         For the Company   Date

 

A-1